DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-5 in the reply filed on February 7, 2022 is acknowledged.  Claim 5 has been canceled and new claims 19-21 have been added.  Therefore, claims 1-4 and 19-21 read on the elected invention.  
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
	Regarding claim 19, the written description does not provide support for a diffusion layer that is a reflector, wherein the reflector is permitted to have UVC light pass therethrough (as required by the functional limitation of claim 1).  Therefore, the limitation of claim 19 having the functional capabilities of claim 1 is not supported by the originally filed specification.  
	Regarding claim 20, the claim is rejected for at least the reasons above with regards to claim 19 by virtue of claim dependency.  Furthermore, the limitation in claim 20 of “reflector includes elements that are curved”  is considered to be new matter as the written description only appears to support reflectors that are flat (reflectors 908, 926, 928 – figure 10).    There is no disclosure of curved reflector elements and therefore this limitation is new matter.  


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al.
(US 2020/0215214 A1) (hereinafter “Rosen”).
Regarding claims 1 and 21, Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type Kr/Cl excimer bulbs); a bandpass filter (30) that substantially blocks UVC light having wavelengths longer than 234nm; and a diffusion layer (lens (32)) for focusing the light into a broader beam – see figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0035]).  The excimer bulb (lamp 28) is adapted to project a beam of far UVC light through the filter (30) and then through the diffusion layer (lens 32) (see para [0025], [0028], fig. 2B).  


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al.
(US 2020/0215214 A1) (hereinafter “Rosen”) in view of Huang et al. (US 2022/0016287 A1) (hereinafter “Huang”).  
Regarding claim 3, Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type Kr/Cl excimer bulbs); a bandpass filter (30) that substantially blocks UVC light having wavelengths longer than 234nm; and a lens (32) for focusing the light into a narrow or broader beam as desired – see figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0036]).  The excimer bulb (lamp 28) is adapted to project a beam of far UVC light through the filter (30) and then through the diffusion layer (lens 32) (see para [0025], [0028], fig. 2B). 
Rosen does not specifically disclose that the lens (32) is a Fresnel lens.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture (20) of Rosen and substitute the lens (32) with a functionally equivalent alternative such as the Fresnel of Huang in order to  widen the UV beam as taught by Huang and desired by Rosen.  

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 1 above, and further in view of Aoyama et al. (US 2004/0239900 A1) (hereinafter “Aoyama”).  
	Rosen is set forth above with regards to claim 1 but does not appear to teach that the diffusion layer (lens 32) is texture in quartz glass.  
	Aoyama discloses an apparatus for decontaminated a surface by exposing the surface to ultraviolet light that passes through a transmittable plate (Lens 20A) that diffuses the UV light so that the entire surface of the object being treated is exposed to the UV light (see para [0010], [0014], [0044]).  The transmittable plate (20A) is disclosed as being made of quartz and having a Fresnel lens formed in the surface (see para [0035]-[0036], [0031]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture (20) of Rosen and substitute the lens (32) with a functionally equivalent alternative such as the Fresnel lens made of quartz, thus having a texture, as taught by Aoyama whom discloses that a quartz Fresnel lens is suitable for diffusing the UV light to better cover the surface of the object being decontaminated.  

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Aoyama. 
Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type Kr/Cl excimer bulbs); a bandpass filter (30) that substantially blocks UVC light having wavelengths longer than 234nm; and a lens (32) for focusing the light into a narrow or broader beam as desired – see figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0036]).  The excimer bulb (lamp 28) is adapted to project a beam of far UVC light through the filter (30) and then through the diffusion layer (lens 32) (see para [0025], [0028], fig. 2B). 
However, Rosen does not specifically disclose that the lens (32) is a Fresnel lens made of quartz.  
Aoyama discloses an apparatus for decontaminated a surface by exposing the surface to ultraviolet light that passes through a transmittable plate (Lens 20A) that diffuses the UV light so that the entire surface of the object being treated is exposed to the UV light (see para [0010], [0014], [0044]).  The transmittable plate (20A) is disclosed as being made of quartz and having a Fresnel lens formed in the surface (see para [0035]-[0036], [0031]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture (20) of Rosen and substitute the lens (32) with a functionally equivalent alternative such as a Fresnel lens made of quartz, as taught by Aoyama whom discloses that a quartz Fresnel lens is suitable for diffusing the UV light to better cover the surface of the object being decontaminated.  



Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEAN E CONLEY/               Primary Examiner, Art Unit 1759